Case 17-26627        Doc 51     Filed 04/16/19     Entered 04/16/19 13:39:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 26627
         Keith McGee
         Sherice Fox-McGee
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/05/2017.

         2) The plan was confirmed on 12/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/13/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-26627              Doc 51            Filed 04/16/19    Entered 04/16/19 13:39:55                Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $11,970.00
           Less amount refunded to debtor                                  $2,130.00

 NET RECEIPTS:                                                                                                $9,840.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $2,033.55
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $453.31
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $2,486.86

 Attorney fees paid and disclosed by debtor:                             $350.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                              Unsecured           0.00           NA              NA            0.00       0.00
 Acceptance Now                              Unsecured           0.00           NA              NA            0.00       0.00
 ACL Labs                                    Unsecured           5.00           NA              NA            0.00       0.00
 Advocate Health and Hospitals Corporatio    Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Health Care                        Unsecured         415.76           NA              NA            0.00       0.00
 Advocate Health Care                        Unsecured      2,380.02            NA              NA            0.00       0.00
 Advocate Home Care Products                 Unsecured          96.08           NA              NA            0.00       0.00
 Ally Financial                              Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc               Unsecured     15,906.94     16,946.63        16,946.63           0.00       0.00
 Americredit Financial Ser Inc               Unsecured           0.00           NA              NA            0.00       0.00
 Buds Ambulance Service                      Unsecured         175.00           NA              NA            0.00       0.00
 Capital One Auto Finance                    Unsecured           0.00           NA              NA            0.00       0.00
 CAPITALONE                                  Unsecured         189.00           NA              NA            0.00       0.00
 CHASE AUTO                                  Unsecured      8,024.00            NA              NA            0.00       0.00
 Chicago Municipal Employees CU              Unsecured           0.00           NA              NA            0.00       0.00
 CitiMortgage Inc                            Secured      178,000.00    224,399.37       224,399.37           0.00       0.00
 City of Chicago Department of Finance       Unsecured      2,026.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         500.00        559.34          559.34           0.00       0.00
 City of Chicago Department of Water         Secured             0.00      2,617.71        2,617.71           0.00       0.00
 Comcast                                     Unsecured         333.81           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         800.00        918.24          918.24           0.00       0.00
 Consumer Portfolio Services                 Secured       13,782.00     14,323.90        14,323.90      2,282.09     850.87
 Cook County Treasurer                       Secured        2,641.14       2,717.42        2,641.14        105.29        0.00
 Cook County Treasurer                       Unsecured            NA          76.28           76.28           0.00       0.00
 Credit Collection Services                  Unsecured          49.48           NA              NA            0.00       0.00
 Dpt Ed/Slm                                  Unsecured           0.00           NA              NA            0.00       0.00
 FORTIVA H/MABTC/ATLS                        Unsecured      1,258.00            NA              NA            0.00       0.00
 IICIIA-Integrated Imaging Consultants, LL   Unsecured         166.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company             Unsecured         200.64           NA              NA            0.00       0.00
 Illinois Tollway                            Unsecured          20.00           NA              NA            0.00       0.00
 Integrity Medical Group                     Unsecured      5,444.14            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26627           Doc 51    Filed 04/16/19    Entered 04/16/19 13:39:55               Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid          Paid
 Internal Revenue Service         Unsecured           0.00          8.39          8.39           0.00         0.00
 Internal Revenue Service         Priority          601.84        609.48        609.48           0.00         0.00
 Jefferson Capital Systems LLC    Secured       19,370.00     18,625.70     18,625.70       3,089.90     1,024.99
 JP Morgan Chase Bank NA          Unsecured     16,800.00       6,944.18      6,944.18           0.00         0.00
 NCC BUSINESS SERVICES, INC       Unsecured     16,946.63            NA            NA            0.00         0.00
 Peoples Gas                      Unsecured         950.00           NA            NA            0.00         0.00
 Portfolio Recovery Associates    Unsecured         508.00        507.70        507.70           0.00         0.00
 Prestige Financial Services      Unsecured      6,209.00       6,439.84      6,439.84           0.00         0.00
 Regional Recovery Services Inc   Unsecured         502.00        502.40        502.40           0.00         0.00
 SyMed, Inc                       Unsecured         700.00           NA            NA            0.00         0.00
 TIDEWATERFIN                     Unsecured           0.00           NA            NA            0.00         0.00
 United States Dept of HUD        Secured             0.00    31,439.59     31,439.59            0.00         0.00
 US Bank                          Unsecured           0.00           NA            NA            0.00         0.00
 US Dept of Education             Unsecured           0.00      8,421.15      8,421.15           0.00         0.00
 US Dept of Education             Unsecured           0.00    47,755.37     47,755.37            0.00         0.00
 Village of Dolton                Unsecured         200.00           NA            NA            0.00         0.00
 Webbank-Fingerhut                Unsecured           0.00           NA            NA            0.00         0.00
 WOW                              Unsecured         133.58           NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                 $0.00
       Mortgage Arrearage                                     $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                           $32,949.60           $5,371.99             $1,875.86
       All Other Secured                                $261,097.81             $105.29                 $0.00
 TOTAL SECURED:                                         $294,047.41           $5,477.28             $1,875.86

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00                $0.00
        Domestic Support Ongoing                               $0.00                $0.00                $0.00
        All Other Priority                                   $609.48                $0.00                $0.00
 TOTAL PRIORITY:                                             $609.48                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $89,079.52                 $0.00                $0.00


 Disbursements:

          Expenses of Administration                            $2,486.86
          Disbursements to Creditors                            $7,353.14

 TOTAL DISBURSEMENTS :                                                                           $9,840.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-26627        Doc 51      Filed 04/16/19     Entered 04/16/19 13:39:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
